DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-8 in the reply filed on September 16, 2022 is acknowledged.  However, upon further search and consideration, claims 9-16 are rejoined and examined on the merits.  As such, the restriction requirement of September 2, 2022 is withdrawn.  
Claims 1-16 are currently pending and under examination.
	
This Application is a divisional application of U.S. Application No. 15/329795, filed January 27, 2017, now U.S. Patent No. 10,989,706, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2015/42838, filed July 30, 2015, which claims priority to U.S. Provisional Application No. 62/031908, filed August 1, 2014.
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enhance flow” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how enhancement of the flow of plasma is intended to be measured or determined.  
Claims 4 and 12 recite in relevant part, “positioning a filter into the blood separation well” (emphasis added).  These claims are indefinite, because it is unclear if “a filter” is intended to refer to the already present filter recited claims 1 and 9, or instead to an additional filter.  
Claims 7 and 15 recite in relevant part, “positioning a separation membrane into the blood separation well” (emphasis added).  These claims are indefinite, because it is unclear if “a separation membrane” is intended to refer to the already present separation membrane recited claims 1 and 9, or instead to an additional separation membrane.  
Claims 2, 3, 5, 6, 8, 10, 11, 13, 14, and 16 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raiker et al. (IDS; WO 2014/024066; Published Feb. 13, 2014). 
Regarding claims 1 and 9, Raiker et al. teach a method, the method including providing a blood sample into a plasma separation system, including into a blood separation well (Abs.; Fig. 1-3), comprising, referring to Fig. 1-3: the system (10) within a housing (12), including a blood separation well (40) containing a filter (14), the filter including a plasma separation membrane (p. 6, Para. 1), the blood separation well (40) connected to a plasma collection vessel (18) by a first channel (42), and the plasma collection vessel (18) connected to a second channel (44) with an outlet port (64), the outlet port (64) connected to a suction source (20), which is a vacuum source; wherein the blood sample wicks into the filter/plasma separation membrane (14) for a first predetermined time interval (p. 2, Line 1-2).  The vacuum source (20) is actuated to apply a vacuum to the blood separation well (40) via the outlet port (64) which enhances the flow of plasma from the blood sample through the filter/plasma separation membrane (14) providing filtered plasma, and drawing the filtered plasma through the first channel (42) into the plasma collection vessel (18) (p. 1, last Para. To p. 2, Para. 1; Fig. 1-3).
Regarding claims 2 and 10, Raiker et al. teach the vacuum source (20) is a negative pressure force, where the first channel (42), plasma collection vessel (18), and second channel (44) are configured to convey the negative pressure force applied to the first outlet port (22) through to the blood separation well (40) (p. 7, Para. 1 to p. 8, Para. 1; Fig. 1-3).  
Regarding claims 3 and 11, Raiker et al. teach placing a polyfilm cover (26), which is a cap, on the housing (12) which includes the filter/plasma separation membrane (14), the cap having a second outlet port (28) formed therein (p. 5, Para. 3; Fig. 1).  
Regarding claims 4, 6, 7, 12, 14, and 15, Raiker et al. teach that the filter/plasma separation membrane (14) is positioned within the blood separation well (40) prior to providing the blood sample into the plasma separation system (10) including the blood separation well (40), including by the use of an adhesive along the edge of the filter/plasma separation membrane (14), which necessarily requires press-fitting the filter/plasma separation membrane (14) into the blood separation well (40) to bring the adhesive along the edge of the filter/plasma separation membrane (14) into contact with the blood separation well (40) (p. 5, last Para. To p. 6, Para. 1; p. 6, last Para.).
The filter is configured with pores such that the blood cells, which would include red blood cells, are captured by the filter, and the blood plasma is allowed to pass through and exit the filter (p. 6, Para. 1), thus providing filtered blood plasma having a reduction in red blood cells as compared to an amount of red blood cells in the blood sample.  While it is not specifically taught that there are a plurality of structures surrounding the pores, as non-pore filter material necessarily surrounds the pores, this material functions as “a plurality of structures” configured to separate blood cells, which include red blood cells, from the blood sample to provide filtered blood.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raiker et al.
The teachings of Raiker et al. as related to claims 1 and 9 have been set forth above.
Regarding Claims 8 and 16, Raiker et al. teach that the vacuum source can be a syringe (p. 10, Para. 4 to p. 11, Para. 5).  While it is not specifically taught that the syringe is a syringe pump, it would have been obvious to one of ordinary skill in the art that the syringe could include a pump to increase efficiency.  Additionally, it would have been routine for one of ordinary skill in the art to determine the appropriate vacuum force needed to separate the plasma from the sample and remove it to the plasma collection vessel.  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the vacuum force, including to between 0.05 psi and 2 psi, to result in applying the appropriate vacuum force needed to separate the plasma from the sample and remove it to the plasma collection vessel when practicing the method of Raiker et al.



Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raiker et al., and further in view of Kelso (IDS; US 2012/0024788, Published 2012).
The teachings of Raiker et al. as applied to claims 1 and 9 have been set forth above.  Raiker et al. further teach that suitable filters may capture, block, and/or pass particular components within blood (p. 1, Para. 2).  However, Raiker et al. do not specifically teach that the filter/plasma separation membrane is coated with a blocking agent.
Kelso et al. teach a method for separating blood plasma from whole blood, using an apparatus, the apparatus including a blood separation well, a separation membrane, and a plasma collection vessel (Abs.; Fig. 1-3, 7-10).  The separation membrane can be pre-treated with a solution that includes bovine serum albumin, which is a blocking agent (Example 11, Para. 106-110).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Raiker et al. and Kelso et al., because both teach a method for separating blood plasma from whole blood, including using an apparatus including a blood separation well, a separation membrane, and a plasma collection vessel.  The use of a blocking agent, including bovine serum albumin, on a filter for blood separation is known in the art as taught by Kelso et al.  One would have been motivated to coat the filter/plasma separation membrane of Raiker et al. with the blocking agent as taught by Kelso et al., because Raiker et al. teach that suitable filters may block particular components within blood.  The use of a blocking agent as taught by Kelso et al. would have been expected to predictably improve the method of Raiker et al. by providing an additional known means to enhance the filtration of plasma from blood.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raiker et al. and Kelso et al., wherein the separation membrane/filter is coated with bovine serum albumin, which is a blocking agent (Claim 5, 13).


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653